The plaintiff owned the claim upon which the action was brought, as assignee of J. R. Lindsay, who had been an agent of the defendant company. The assignor claimed that he (185) went to Hartford, Conn., after he had ceased to be agent, at the request of the defendant, and that it agreed and promised to pay him the expenses of his trip, $90. Lindsay left the employment of the defendant in May or June, 1885, with matters connected with the agency unsettled. In August, the defendant from Hartford telegraphed to Lindsay in Yorkville, S.C., that he might come on to Hartford, where *Page 111 
the defendant did its insurance business, at its expense, Lindsay, upon receiving the telegram, and in consequence of it, went to Hartford, and after his arrival received from defendant company a letter as follows:
"HARTFORD, CONN., 4 September, 1895.
"J. R. Lindsay, Esq., the Heublein, Hartford, Conn.
"DEAR SIR: — You were invited by letter 27 August to come to this office for the purpose of adjusting your account. Having before us all the records, correspondence and papers affecting the same, we can not do this business at your hotel. The first thing to do is to adjust the account. When that is done, the bill for your expenses here will be paid, or credited to your account, as the case may be. Your proposition for a lump settlement regardless of the accounts, was declined. You then asked for a counter proposition, which I said I would make to-day, after going over the accounts, and ascertaining the facts. I have been at work all the morning to that end. Now you ask that a proposition be sent to your rooms at your hotel. This I decline to do, and further decline to pay your expenses in coming here, unless the purpose of your visit can be accomplished. You brought with you no statement of your account showing the disbursements made by you of moneys advanced, and no statement of your business showing any balance due you by this company, as you claim. Your               (186) various reports have to be examined and agreed upon before any final settlement can be agreed upon. This is the first thing in order. "Yours truly, J. G. BATTERSON, President."
After the plaintiff's assignor, Lindsay, received the letter he made no answer, and nothing further was done. His Honor, by consent of parties, found the facts, and upon them held that the defendant was liable and gave judgment for the plaintiff assignee. In this we think there was error.
We are of the opinion that the reasonable construction of the meaning of the telegram is that the expenses of Lindsay's trip to Hartford would be paid if upon his arrival he should, at a proper place in the city and at a proper time and in the usual business way, discuss the subject-matter of business interests to both. The unanswered letter of the defendant shows what the nature of the business was, and the law implied an agreement on the part of Lindsay that he would, upon his arrival at Hartford, in a businesslike manner, meet the defendant at its place of business and discuss the matters between them. The telegram could not be construed, when taken in connection with the unanswered letter, to mean *Page 112 
that Lindsay should come to Hartford, leave without a reasonable effort to adjust the matters between them, and then make the defendant company pay the expenses of his trip.
We think, upon the facts found by his Honor, that the plaintiff was not entitled to recover.
REVERSED.
(187)